

116 S1785 IS: Fair and Accurate Medicaid Pricing Act of 2019
U.S. Senate
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1785IN THE SENATE OF THE UNITED STATESJune 11, 2019Ms. Hassan (for herself, Mr. Cassidy, Ms. Stabenow, Mr. Cornyn, Mr. Cardin, and Mr. Young) introduced the following bill; which was read twice and referred to the Committee on FinanceA BILLTo amend title XIX of the Social Security Act to exclude authorized generic drugs from calculation
			 of the average manufacturer price for purposes of the Medicaid drug rebate
 program, and for other purposes.1.Short titleThis Act may be cited as the Fair and Accurate Medicaid Pricing Act of 2019 or the Fair AMP Act.2.Excluding authorized generic drugs from calculation of average manufacturer price under the
			 Medicaid drug rebate program; excluding manufacturers from definition of
 wholesaler(a)In generalSubparagraph (C) of section 1927(k)(1) of the Social Security Act (42 U.S.C. 1396r–8(k)(1)) is amended—(1)in the subparagraph heading, by striking Inclusion and inserting Exclusion;(2)by striking a new drug application and inserting the manufacturer's new drug application; and(3)by striking inclusive and inserting exclusive.(b)Excluding manufacturers from definition of wholesalerSection 1927(k)(11) of the Social Security Act (42 U.S.C. 1396r–8(k)(11)) is amended—(1)by striking manufacturers,; and(2)by striking manufacturer's and.(c)Effective dateThe amendments made by this section shall take effect on the first day of the first fiscal quarter that begins after the date of enactment of this Act.